QUAYLE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Terminal Disclaimer
The terminal disclaimer dated August 3, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 9,352,499 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  In view of the terminal disclaimer, the examiner withdraws the non-statutory double patenting rejection of claims 31-33, 35, 36, 38, 40-44, 57, and 67 set forth in the Office Action dated May 3, 2022.
Withdrawn Claims 34, 37, 45, 46, and 66 Are Rejoined
Claim 31 is allowable.  Claims 34, 37, 45, 46, and 66, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 31.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species, as set forth in the Office Action dated December 8, 2017, is hereby withdrawn and claims 34, 37, 45, 46, and 66 are hereby rejoined and fully examined for patentability under 37 C.F.R. § 1.104.
In view of the withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.
Withdrawn Claims 61-65 Are Not Rejoined
Claims 61-65 are not rejoined and remain withdrawn subject to the restriction requirement in the Office Action dated April 9, 2020.  These claims do not require all the limitations of an allowed claim and are not eligible for rejoinder.  This position was previously stated by the examiner at page 6 of the Office Action dated May 3, 2022.
Allowable Subject Matter
Claims 31-38, 40-55, 57-60 and 66-67 are allowed.  The following is a statement of reasons for the indication of allowable subject matter.  See page 5 of the Office Action dated May 3, 2022, which explains the allowable subject matter with respect to claims 47-55 and 58-60.  Claim 31 and the claims depending from claim 31 are considered to be allowable over the closest prior art of record for substantially the same reasons as claims 47-55 and 58-60.
Quayle Action Conclusion
This application is in condition for allowance except for the following formal matters.
Withdrawn claims 61-65 remain pending.  Applicant should cancel these withdrawn claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under 37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office Action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767